Citation Nr: 1741450	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral eye disorder, to include glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1964 to September 1986.  He appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal was previously remanded by the Board in July 2016.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims must be remanded again for further development, to include providing him with examinations.

The Veteran has shown good cause for his failure to report to his previously scheduled examinations.  See 38 C.F.R. §§ 3.159(c)(4), 3.655.  In November 2016, the AOJ scheduled him for an examination to determine the etiology of his hearing loss and eye disorder.  VA medical records dated December 2016 note that the examination was canceled.

In March 2017, the Veteran requested that the examinations be rescheduled.  He explained that he missed the examinations because he was very ill but that he would make the rescheduled examinations.  In April 2017, he again requested that the examinations be rescheduled in his current state of South Carolina.  A statement received in April 2017 indicates that he requested a bedside examination because he was residing in a nursing home and unable to be transported to the VA Medical Center (VAMC).

Documents dated in April 2017 and June 2017 reflect the Veteran has changed his address and now resides in Myrtle Beach, South Carolina.  His representative requested a bedside examination, noting that the Veteran resided in a nursing home, and another opportunity to submit the private records mentioned in the Board's prior July 2016 remand.  See August 2017 Informal Hearing Presentation (IHP).

Thus, remand is necessary to reschedule the Veteran for new examinations with an opinion as to the etiology of his bilateral hearing loss and eye disorders.

As noted in the prior July 2016 Board remand, during the May 2016 Board hearing, the Veteran stated that he had received care for his hearing loss and eye disabilities from many private clinicians including Dr. Athwal and Dr. Kirsh at the Garden State Hearing and Balance Center.  On remand, the AOJ should again attempt to obtain any identified private treatment records that are not otherwise associated with the file.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide information as to all treatment of hearing loss and eye disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  

Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, to include treatment from Dr. Athwal and Dr. Kirsh at the Garden State Hearing and Balance Center.  All attempts to obtain records should be documented in the claims folder.

If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

2.  Schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss. 

The entire record must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  

If the Veteran resides in a nursing home and cannot travel for an examination, to include examination on a fee-basis, the AOJ should arrange for the examination to be conducted at the nursing home where the Veteran resides on either a fee-basis or by having a VA employee travel to the nursing home where he resides to conduct the examination. 

All indicated studies should be conducted.  The examiner should review service treatment records and post-service records, especially reports of audiology examinations.  The examiner should obtain the Veteran's history of exposure to hazardous noise during active duty.

Following examination and a complete review of the claims file, the examiner is asked to address the following question:

* Was the Veteran's bilateral hearing loss, which was noted upon entry into active duty, aggravated beyond its natural progression by military noise exposure?

In making this assessment, the examiner is asked to consider in-service audiometry examinations beginning with the January 16, 1964 examination.  In particular, please discuss the significance of any shifts in auditory thresholds that are found to have occurred between January 1964 and September 1986.  Please discuss whether ASA or ISO-ANSI units were used.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

(In the event that the Veteran fails to report for the examination, forward the claims folder to a clinician for review and request that the clinician render the opinion requested above.  If any opinion cannot be rendered based on a need to examine the Veteran, the clinician should indicate that in the opinion report.) 

3.  Schedule the Veteran for an examination to determine the nature and etiology of any bilateral eye disorder, to include glaucoma.  

If the Veteran resides in a nursing home and cannot travel for an examination, to include examination on a fee-basis, the AOJ should arrange for the examination to be conducted at the nursing home where the Veteran resides on either a fee-basis or by having a VA employee travel to the nursing home where he resides to conduct the examination. 

After reviewing the claims file, to specifically include the January 2016 Eye Conditions DBQ, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any bilateral eye disorder, to include glaucoma, began during or is otherwise related to service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

(In the event that the Veteran fails to report for the examination, forward the claims folder to a clinician for review and request that the clinician render the opinion requested above.  If any opinion cannot be rendered based on a need to examine the Veteran, the clinician should indicate that in the opinion report.) 

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  This notice must be sent to his latest address of record.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  

Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  38 C.F.R. § 3.655. 

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




